Exhibit 10.2


SHARE PURCHASE AGREEMENT




This Share Purchase Agreement (this “Agreement”), dated as of January 30, 2019,
is entered into by and between Ekso Bionics Holdings, Inc., a Nevada corporation
(including any of its successors by merger, acquisition, reorganization,
conversion or otherwise, the “Company”), and the Persons set forth on Schedule I
hereto (the “Purchasers” and each, a “Purchaser”).
RECITALS
WHEREAS, the Company wishes to sell an aggregate of 3,067,485 newly-issued
common shares, par value $0.001 (the “Shares”) to the Purchasers, and each
Purchaser desires to purchase from the Company the number of Shares set forth on
Schedule I hereto, on the terms and conditions contained herein;
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained and other good and valuable consideration, the Company agrees
and each of the Purchasers agrees with the Company, intending to be legally
bound hereby, as follows:
ARTICLE I

DEFINITIONS
Capitalized terms used in this Agreement have the meanings specified in (a) the
preamble, (b) the recitals, (c) Article I or (d) elsewhere in this Agreement, as
the case may be:
“Business Day” means any day other than a Saturday, Sunday or other day on which
banking institutions in New York, New York are authorized or obligated by law,
regulation or executive order to close.
“Common Shares” means the Company’s common shares, par value $0.001 per share.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Exempt Issuance” means the issuance of (a) Common Shares pursuant to this
Agreement or the JV Agreement, (b) Common Shares in the at-the-market offering
conducted pursuant to the Sales Agreement between the Company and Cantor
Fitzgerald & Co. dated August 21, 2018, (c) Common Shares or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted for such purpose, by a majority of the non-employee members of
the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose for services rendered to the
Company, (d) Common Shares in the Company’s 401(k) plan as matching
contributions pursuant to such plan, (e) Common Shares upon the exercise or
exchange of or conversion of other securities exercisable or exchangeable for or
convertible into Common Shares issued and outstanding on the date of this
Agreement, provided that such securities have not been amended since the date of
this Agreement to increase the number of such securities or to decrease the
exercise price, exchange price or conversion price of such securities





--------------------------------------------------------------------------------




(other than in connection with stock splits or combinations) or to extend the
term of such securities, and (f) securities issued pursuant to acquisitions or
strategic transactions approved by a majority of the disinterested directors of
the Company, provided that any such issuance shall only be to a Person (or to
the equityholders of a Person) which is, itself or through its subsidiaries, an
operating company or an owner of an asset in a business synergistic with the
business of the Company and shall provide to the Company additional benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital from an entity whose primary business is investing in securities.
“Governmental Body” means any (a) nation, state, county, city, town, village,
district, or other jurisdiction of any nature, (b) federal, state, local,
municipal, foreign, or other government, (c) governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official, or entity and any court or other tribunal), (d) multinational
governmental organization or body, or (e) body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power of any nature.
“Laws” means all statutes, treaties, codes, ordinances, decrees, rules,
regulations, municipal bylaws, judicial or arbitral or administrative or
ministerial or departmental or regulatory judgments, orders, decisions, rulings
or awards, policies, certificates, codes, licenses, permits, approval,
guidelines, voluntary restraints, inspection reports, or any provisions of such
laws, including general principles of common law and equity and the requirements
of all Governmental Bodies, binding or affecting the Person referred to in the
context in which such word is used; and "Law" means any one of them.
“Lien” means, with respect to the Shares (whether the same is consensual or
nonconsensual or arises by contract, operation of law, legal process or
otherwise): (i) any mortgage, lien, security interest, pledge, attachment, levy
or other charge or encumbrance of any kind thereupon or in respect thereof or
(ii) any other arrangement under which the same is transferred, sequestered or
otherwise identified with the intention of subjecting the same to, or making the
same available for, the payment or performance of any liability in priority to
the payment of the ordinary, unsecured creditors, and which under applicable law
has the foregoing effect, including any “adverse claim” (as Section 8-102(a) of
each applicable Uniform Commercial Code defines that term).
“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
government or agency or subdivision thereof or any other entity.
“SEC” means the Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
ARTICLE II

PURCHASE OF SHARES; CLOSING
Section 2.1    Purchase of Shares. Upon the terms and subject to the conditions
of this Agreement, and on the basis of the representations and warranties
hereinafter set forth, at the Closing, the Company shall sell, transfer, convey,
assign and deliver to each Purchaser, and each Purchaser shall acquire and
purchase from the Company, the Shares as set forth on Schedule I hereto at a
price per Share equal to $1.63 (the “Purchase Price”), which is based on the
closing price of the Company’s common shares as reported by the Nasdaq Stock
Market on January 29, 2019. At or prior to the Closing, the Company shall
deliver or cause


2

--------------------------------------------------------------------------------




to be delivered to the Purchasers and the Purchasers shall deliver or cause to
be delivered to the Company fully-executed copies of the Joint Venture Agreement
by and between the Company and Zhejiang Youchuang Venture Capital Investment
Co., Ltd. and certain other partners dated as of the date hereof (the “JV
Agreement”) to which, inter alia, the Company and the Purchasers are party.
Section 2.2    Closing. The closing of the transaction contemplated hereby (the
“Closing”) shall take place within ten (10) days following the execution hereof
or as otherwise agreed in writing by the Company and the Purchasers at such time
and place upon which the Purchasers and the Company shall agree. The date on
which the Closing is held is referred to in this Agreement as the “Closing
Date.” The parties need not be present in person at Closing, and documents may
be delivered through counsel.
Section 2.3    Delivery. At the closing, the Company shall deliver to each
Purchaser the Shares purchased by such Purchaser hereunder, in book-entry form,
against payment of the aggregate Purchase Price for such Shares in immediately
available funds.
ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company hereby represents and warrants to each Purchaser, as of the date
hereof and as of the Closing Date, as follows:
Section 3.1    Authorization.
(a) The Company has full corporate power and authority under its governing
documents and has taken all necessary action to authorize it to execute and
deliver this Agreement, to consummate the transactions contemplated herein and
to take all actions required to be taken by it pursuant to the provisions
hereof.
(b)    This Agreement constitutes the valid and binding obligation of the
Company, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and other similar laws
affecting creditors’ rights generally and to the principles of equity (whether
enforcement is sought in a proceeding in equity or at law).
(c)     The Company and each of its subsidiaries is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization, with the requisite power
and authority to own and use its properties and assets and to carry on its
business as currently conducted. Neither the Company nor any subsidiary is in
violation nor default of any of the provisions of its respective certificate or
articles of incorporation, bylaws or other organizational or charter documents,
and is duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, could not have or reasonably be expected to result in a material adverse
effect on the results of operations, assets, business, prospects or condition
(financial or otherwise) of the Company and the subsidiaries, taken as a whole
(a “Material Adverse Effect”).
Section 3.2    The Shares. The Shares have been duly authorized and, when issued
and delivered in accordance with the terms of this Agreement, will be validly
issued, fully paid and non-assessable, and free and clear of all Liens.


3

--------------------------------------------------------------------------------




Section 3.3    Non-Contravention. Neither the execution and delivery of this
Agreement or any documents executed in connection herewith, nor the consummation
of the transactions contemplated herein or therein, does or shall violate,
conflict with, result in a breach of the governing documents of the Company,
except in each such case, as would not reasonably be expected to have a Material
Adverse Effect.
Section 3.4    Validity. There is no investigation, claim, proceeding or
litigation of any type pending or, to the knowledge of the Company, threatened,
to which the Company is a party that (i) questions or involves the validity or
enforceability of any of the Company’s obligations under this Agreement or (ii)
seeks (or reasonably might be expected to seek) (A) to prevent or delay the
consummation by the Company of the transactions contemplated by the Agreement or
(B) damages in connection with any such consummation, except, in each such case,
as would not reasonably be expected to have a Material Adverse Effect.
Section 3.5    Litigation. There is no investigation, claim, proceeding or
litigation pending or, to the knowledge of the Company, threatened against the
Company except, in each such case, as would not reasonably be expected to have a
Material Adverse Effect.
Section 3.6    SEC Reports. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such material)
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) on a timely basis. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply as to form in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.
ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS
Each Purchaser represents and warrants to the Company, severally and not
jointly, as of the date hereof and as of the Closing Date, as follows:
Section 4.1    Organization; Authorization. If such Purchaser is not an
individual, such Purchaser is duly organized, validly existing and in good
standing under the laws of its jurisdiction of formation and has the requisite
power and authority to carry on its business as it is now being conducted. Such
Purchaser has the requisite power and authority to enter into this Agreement and
to perform and consummate the transactions contemplated hereby and the execution
and delivery by such Purchaser of this Agreement, the acquisition of the Shares
and the performance and consummation of the transactions contemplated hereby


4

--------------------------------------------------------------------------------




(a) are within the power and authority of such Purchaser and (b) have been duly
authorized by all necessary action of such Purchaser. This Agreement has been
duly and validly executed and delivered by such Purchaser. Assuming the due
authorization, execution and delivery by the Company of this Agreement, this
Agreement constitutes a valid and binding obligation of such Purchaser
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and other similar laws
affecting creditors' rights generally and to the principles of equity (whether
enforcement is sought in a proceeding in equity or at law).
Section 4.2    No Conflicts. Assuming the accuracy of the representations and
warranties of the Company contained in this Agreement, the execution, delivery
and performance of this Agreement by such Purchaser, the acquisition of the
Shares and the consummation by such Purchaser of the other transactions
contemplated hereby and the compliance by such Purchaser with the terms of this
Agreement do not and will not conflict with or do not result and will not result
in any breach or violation of any of the terms or provisions of, or do not
constitute or will not constitute a default under, do not cause or will not
cause (or do not permit or will not permit) the maturation or acceleration of
any liability or obligation or the termination of any right under, or do not
result in the creation or imposition of any lien, charge or encumbrance upon,
any property or assets of such Purchaser pursuant to the terms of (i) the
charter or bylaws or other applicable organizational documents of such
Purchaser; (ii) any indenture, mortgage, deed of trust, voting trust agreement,
shareholders’ agreement, note agreement or other agreement or instrument to
which such Purchaser is a party or by which it is bound or to which its
respective property is subject; or (iii) any statute, judgment, decree, order,
rule or regulation applicable to such Purchaser of any government, arbitrator,
court, regulatory body or administrative agency or other governmental agency or
body, domestic or foreign, having jurisdiction over such Purchaser or its
activities or properties, which in each case of subclauses (i) through (iii)
would materially and adversely impair such Purchaser’s ability to acquire the
Shares hereunder or to perform on a timely basis its other obligations under
this Agreement.
Section 4.3    Validity. There is no investigation, claim, proceeding or
litigation of any type pending or, to the knowledge of the such Purchaser,
threatened to which such Purchaser is a party that (i) questions or involves the
validity or enforceability of such Purchaser’s obligations under this Agreement
or (ii) seeks (or reasonably might be expected to seek) (A) to prevent or delay
the consummation by such Purchaser of the transactions contemplated by this
Agreement or (B) damages in connection with any such consummation.
Section 4.4    No Consent. Assuming the accuracy of the representations and
warranties of the Company contained in this Agreement, no authorization,
approval, consent or license of any government, governmental instrumentality or
court, domestic or foreign (other than under the Securities Act) is required for
the acquisition of the Shares by such Purchaser hereunder, or the consummation
by such Purchaser of the transactions contemplated by this Agreement, except the
absence of which will not have or would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect of the type
described in clause (i) of such term.
Section 4.5    Information. Based solely on the disclosures set forth in the SEC
Reports and the representations and warranties contained herein, such Purchaser
is familiar with the business in which the Company is engaged, and based upon
its knowledge and experience in financial and business matters, such Purchaser
is familiar with the investments of the type that it is undertaking to purchase;
is fully aware of the problems and risks involved in making an investment of
this type; and is capable of evaluating the merits and risks of this investment.
Such Purchaser has agreed to enter into this Agreement based solely on the SEC
Reports, its own assessment, analysis and investigation and on the
representations, warranties, terms and conditions contained herein.


5

--------------------------------------------------------------------------------




Section 4.4    Status of the Purchaser.
(a)Such Purchaser represents that (1) such Purchaser is not a U.S. Person as
defined in Regulation S promulgated under the Securities Act (a “U.S. Person”),
(2) such Purchaser is outside the United States, (3) such Purchaser is not
acquiring the Shares for the account or benefit of any U.S. Person, and (4) it
will offer, sell, pledge or otherwise transfer the Shares (or create or maintain
any derivative position equivalent thereto) only pursuant to an effective
registration statement under the Securities Act or any available exemption
therefrom and, in any case, in accordance with applicable state securities laws.
(b)    Such Purchaser understands that the Shares have not been registered under
the Securities Act and the Shares are being issued in reliance upon a specific
exemption therefrom, which exemption depends upon, among other things, the
accuracy of its representations set forth herein. Moreover, such Purchaser
understands that the Company is under no obligation to register the Shares with
the SEC in the United States.
(c )    Such Purchaser understands and agrees that the Shares cannot be offered,
resold or otherwise transferred except pursuant to an effective registration
statement under the Securities Act or an available exemption from registration.
In order to prevent any transfer from taking place in violation of this
paragraph, such Purchaser hereby agrees that the Company may cause a stop
transfer order to be placed with the Company’s transfer agent with respect to
the Shares.
(f)    Such Purchaser understands that no U.S. federal or state agency has
approved or disapproved, passed upon or endorsed the merits of the distribution
of such shares described herein or made any finding or determination as to the
fairness of such shares for investment. Without limiting the foregoing, such
Purchaser further acknowledges and agrees that none of the Company nor any of
its employees, affiliates, advisors, agents or other representatives has made
any representation or warranty concerning any estimates, projections, forecasts,
business plans or other forward-looking information regarding the Company or its
businesses and operations.
ARTICLE V

COVENANTS
Section 5.1    Conduct of Business Pending Closing. The Company agrees that
between the date of the execution of this Agreement and the Closing, the Company
shall (i) conduct the business and maintain and preserve its assets in the
ordinary course of business (ii) not cause the distribution of any dividends,
and (iii) use its reasonable efforts to cause all of the representations and
warranties in Article III hereof to continue to be true and correct.
Section 5.2    Governmental Filings. As promptly as practicable after the
execution of this Agreement, each party shall, in cooperation with the other,
file any reports or notifications that may be required to be filed by it under
applicable law, if any.
Section 5.3    Consents. After the Closing, the Company shall use its reasonable
best efforts to obtain any consents or approvals or assist in any filings
required in connection with the transactions contemplated hereby that are
reasonably requested by the Purchasers and that have not been previously
obtained or made.
Section 5.4    Public Announcements. No Purchaser shall without the prior
approval of the Company issue or permit any of its partners, shareholders,
directors, officers, managers, members, employees


6

--------------------------------------------------------------------------------




or agents to issue any press release or other public announcement with respect
to this Agreement or the transactions contemplated hereby, except as may be
required by Law or the rules of the SEC or the Nasdaq Stock Market.
Section 5.5     Nasdaq Listing. The Company shall use reasonable best efforts to
cause the Shares acquired hereunder to be listed on the Nasdaq Capital Market
within 30 calendar days of their issuance.
Section 5.6    Restrictive Legends. Each Purchaser understands and agrees that
the Shares acquired by it will bear a legend substantially similar to the legend
set forth below in addition to any other legend that may be required by
applicable law or by any agreement between the Company and such Purchaser:
“THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION. THE SHARES MAY NOT BE OFFERED, SOLD, PLEDGED
OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE STATE
SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER JURISDICTIONS, AND IN THE CASE
OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT
REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.”
Section 5.7     No Stabilization. No Purchaser will take, directly or
indirectly, any action designed to stabilize or manipulate the price of the
Company’s common shares to facilitate the sale or resale of the Shares acquired
by such Purchaser hereunder.
Section 5.8     Anti-Dilution Rights. In the event that the Company issues
Common Shares prior to the 60th day after the Closing Date at a price per share
less than $1.63, other than in an Exempt Issuance (such issuance a “Subsequent
Covered Issuance”), then the Purchasers shall have the right to receive
additional Common Shares from the Company upon such Subsequent Covered Issuance.
 The number of additional Common Shares issuable to each such Purchaser upon a
Subsequent Covered Issuance shall be calculated as follows:
N =    S x (1.63 - P)
                 P
Where:
               N = the number of additional Common Shares to be issued;
               S = the number of Shares such Purchaser purchased pursuant to
this Agreement; and
               P = the price per share of the Common Shares sold in the
Subsequent Covered Offering.


Provided however, that the aggregate number of Common Shares purchased
hereunder, together with any Common Shares issued pursuant to this Section 5.8,
shall not exceed 19.9% of the total number of issued and outstanding Common
Shares as of the date hereof.




7

--------------------------------------------------------------------------------




ARTICLE VI

CONDITIONS TO CLOSING
Section 6.1    Conditions to Obligations of the Purchasers. The obligations of
the Purchasers to consummate the transactions contemplated herein are subject,
at the option of each such Purchaser, to satisfaction of the following
conditions:
(a)    Compliance. The Company shall have complied with its covenants and
agreements contained herein, and the representations and warranties contained in
Article III hereof shall be true and correct in all material respects (except
those representations and warranties qualified by materiality shall be true and
correct in all respects) on the date hereof and as of the Closing Date.
(b)    Share Certificates. After each Purchaser pays the Purchase Price in cash,
check or by wire transfer to a bank account identified by the Company, the
Company shall issue a share certificate or initiate book-entry issuance in the
name of such Purchaser evidencing the Shares, which certificate shall contain
such legends (or the equivalent if such shares are held in book entry form) as
the Company deems necessary or advisable to carry out the provisions of this
Agreement.
(c)    Orders, etc. No action, suit or proceeding shall have been commenced or
shall be pending or threatened, and no statute, rule, regulation or order shall
have been enacted, promulgated, issued or deemed applicable to the transactions
contemplated by this Agreement, by any Governmental Body or court that
reasonably may be expected to prohibit consummation of the transactions
contemplated by this Agreement.
(d)    Consents. All consents and approvals required to be obtained by the
Company in connection with the execution, delivery and performance of this
Agreement shall have been obtained.
Section 6.2    Conditions to Obligations of the Company. The obligations of the
Company to consummate the transactions contemplated herein are subject, at the
option of the Company, to satisfaction of the following conditions:
(a)    Compliance. Each Purchaser shall have complied with its covenants and
agreements contained herein, including but not limited to the payment of the
Purchase Price, and the representations and warranties contained in Article IV
hereof shall be true and correct in all material respects (except those
representations and warranties qualified by materiality shall be true and
correct in all respects) on the date hereof and as of the Closing Date.
(b)    Orders, etc. No action, suit or proceeding shall have been commenced or
shall be pending or threatened, and no statute, rule, regulation or order shall
have been enacted, promulgated, issued or deemed applicable to the transactions
contemplated by this Agreement, by any Governmental Body or court that
reasonably may be expected to prohibit consummation of the transactions
contemplated by this Agreement.
(c)    Consents. All consents and approvals required to be obtained by the
Purchasers in connection with the execution, delivery and performance of this
Agreement shall have been obtained.
ARTICLE VII

TERMINATION


8

--------------------------------------------------------------------------------




Section 7.1    Grounds for Termination. This Agreement may be terminated at any
time prior to the Closing Date:
(a)    by the written agreement of the Purchasers and the Company; or
(b)    by any party by written notice thereof to the others, if the Closing
contemplated hereby shall not have been consummated on or before February 8,
2019, or such other date, if any, as the Purchasers and the Company shall agree
upon in writing.
ARTICLE VIII

GENERAL PROVISIONS
Section 8.1    Effectiveness of Agreement. This Agreement shall become effective
on the date first hereinabove written upon its execution by the respective
authorized signatory of the Company and the Purchasers.
Section 8.2    Entire Agreement. This Agreement constitutes the entire agreement
of the parties with respect to the subject matter hereof. This Agreement may not
be modified, amended or terminated except by a written instrument specifically
referring to this Agreement and signed by all the parties hereto.
Section 8.3    Waivers and Consents. All waivers and consents given hereunder
shall be in writing. No waiver by any party hereto of any breach or anticipated
breach of any provision hereof by any other party shall be deemed a waiver of
any other contemporaneous, preceding or succeeding breach or anticipated breach,
whether or not similar. Except as provided in this Agreement, no action taken
pursuant to this Agreement, including any investigation by or on behalf of any
party, shall be deemed to constitute a waiver by the party taking such action of
compliance with any representations, warranties, covenants or agreements
contained in this Agreement.
Section 8.4    Assignments, Successors and No Third-Party Rights. No party may
assign any of its rights or delegate any of its obligations under this Agreement
without the prior written consent of the other party. Subject to the preceding
sentence, this Agreement will apply to, be binding in all respects upon and
inure to the benefit of the successors and permitted assigns of the parties.
Section 8.5    Choice of Law; Resolution of Disputes. This Agreement shall be
governed by, and construed and enforced in accordance with, the substantive laws
of the State of New York without regard to its principles of conflicts of laws.
Any legal action or proceeding in connection with this Agreement or the
performance hereof may be brought in the state and federal courts located in the
Borough of Manhattan, City, County and State of New York, and the parties hereby
irrevocably submit to the non-exclusive jurisdiction of such courts for the
purpose of any such action or proceeding. The parties hereby irrevocably waive
trial by jury in any action, proceeding or claim brought by any part hereto or
beneficiary hereof on any matter whatsoever arising out of or in any way
connected with this Agreement.
Section 8.6    Construction; Section Headings; Table of Contents. The language
used in this Agreement shall be deemed to be the language the parties hereto
have chosen to express their mutual intent, and no rule of strict construction
will be applied against any party hereto. The section headings and any table of
contents contained in this Agreement are for reference purposes only and shall
not affect the meaning or interpretation of this Agreement.


9

--------------------------------------------------------------------------------




Section 8.7    Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only as broad as is enforceable.
Section 8.8    Counterparts. This Agreement may be executed in any number of
counterparts, each such counterpart shall be deemed to be an original
instrument, and all such counterparts together shall be deemed to be one and the
same instrument.
[Signature Page Follows]






10

--------------------------------------------------------------------------------


Exhibit 10.2


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.


EKSO BIONICS HOLDINGS, INC.
By: /s/ Jack Peurach
Name: Jack Peurach
Title: CEO, Ekso Bionics Holdings, Inc
WEIYUAN FANG
/s/ Weiyuan Fang
Address:     20-1-501 Tianma Garden
Jiyang Jiedao
Zhuji City, Zhejiang Province
China
E-mail:     fw671107001@163.com    
HAIXIA YUAN
/s/ Haixia Yuan
Address:     Room 1201, Building 9, Tiancheng Jinjiang Garden
No.118 Huansha North Road
Zhuji City, Zhejiang Province
China
E-mail:         
CHAMPION LINK TRADING LIMITED
By: /s/ Weijiang Huang
Name: Weijiang Huang    
Title: Director    
Address:     Flat/Rm 01-02 11/F
Office Tower Two Grand Plaza
625&639 Nathan Road
Mongkok  KL   Hong Kong
E-mail:         










[Signature Page to Share Purchase Agreement]

--------------------------------------------------------------------------------

Exhibit 10.2






12

--------------------------------------------------------------------------------


Exhibit 10.2


Schedule I


Name of Purchaser
Payment Amount/ Shares
WEIYUAN FANG
$750,000.00 for 460,123 shares
HAIXIA YUAN
$3,000,000.00 for 1,840,491 shares
CHAMPION LINK TRADING LIMITED
$1,250,000.00 for 766,871 shares








